      Case 2:21-cr-00022-LGW-BWC Document 8 Filed 04/30/21 Page 1 of 5




                    UNITED STATES DISTRICT COURT
                    SOUTHERN DISTRICT OF GEORGIA
                        BRUNSWICK DIVISION

UNITED STATES OF AMERICA                    )
                                            )
             v.                             )
                                            )
TRAVIS MCMICHAEL,                           )
GREGORY MCMICHAEL, and                      ) CASE NO.: 2:21-cr-022
WILLIAM “RODDIE” BRYAN                      )


                  GOVERNMENT’S MOTION FOR A WRIT OF
                   HABEAS CORPUS AD PROSEQUENDUM

      NOW COMES the United States of America, by and through David H. Estes,

Acting United States Attorney for the Southern District of Georgia, Pamela S.

Karlan, Principal Deputy Assistant Attorney General for Civil Rights, and the

undersigned attorneys, and moves as follows:

      Defendants TRAVIS MCMICHAEL, GREGORY MCMICHAEL, and WILLIAM

“RODDIE” BRYAN are currently in the custody of the Glynn County Sheriff, at the

Glynn County Detention Center, in Brunswick, Georgia, having been detained

pending trial without bond in State of Georgia v. McMichael et al., Case No. CR-

2000433 (Glynn Cnty. Sup. Ct.).

      Your petitioner avers that a criminal proceeding is now pending in the United

States District Court for the Southern District of Georgia, Brunswick Division,

charging the Defendants with violations of Title 18, United States Code, Sections

245(b)(2)(B), 1201 (a)(1) and (d), and 924(c), which action will be called for initial
      Case 2:21-cr-00022-LGW-BWC Document 8 Filed 04/30/21 Page 2 of 5




appearance before this Honorable Court on May 11, 2021, at 1:30 p.m., at the United

States District Court for the Southern District of Georgia in Brunswick, Georgia.

      WHEREFORE, your petitioner prays that this Honorable Court forthwith

order a writ of habeas corpus ad prosequendum to issue from this Court to the United

States Marshal for the Southern District of Georgia, and the Glynn County Sheriff,

requiring them to produce the bodies of the said TRAVIS MCMICHAEL, GREGORY

MCMICHAEL, and WILLIAM “RODDIE” BRYAN for the initial appearance before

this Honorable Court on May 11, 2021, at 1:30 p.m., at the United States District

Court for the Southern District of Georgia in Brunswick, Georgia; to secure the

Defendants in federal custody during that hearing; and to return the Defendants to

state custody immediately after the completion of that hearing.

      Respectfully submitted this 30th day of April 2021.


PAMELA S. KARLAN                              DAVID H. ESTES
Principal Deputy Asst. Attorney General       Acting United States Attorney



s/Christopher J. Perras                       s/Tara M. Lyons
Christopher J. Perras                         Tara M. Lyons
Special Litigation Counsel                    Assistant United States Attorney
Criminal Section, Civil Rights Division       United States Attorney’s Office
United States Department of Justice           Southern District of Georgia
950 Pennsylvania Avenue, NW                   P.O. Box 2017
Washington, DC 20530                          Augusta, GA 30903
Massachusetts State Bar No. 682002            South Carolina State Bar No. 16573
Telephone: (202) 307-6962                     Telephone: (706) 826-4532
Email: christopher.perras@usdoj.gov           Email: tara.lyons@usdoj.gov




                                          2
      Case 2:21-cr-00022-LGW-BWC Document 8 Filed 04/30/21 Page 3 of 5




s/Barbara (Bobbi) Bernstein
Barbara (Bobbi) Bernstein
Deputy Chief
Criminal Section, Civil Rights Division
United States Department of Justice
950 Pennsylvania Avenue, NW
Washington, DC 20530
Virginia State Bar No. 38490
Telephone: (202) 353-0032
Email: bobbi.bernstein@usdoj.gov




                                          3
      Case 2:21-cr-00022-LGW-BWC Document 8 Filed 04/30/21 Page 4 of 5




                      UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF GEORGIA
                          BRUNSWICK DIVISION

UNITED STATES OF AMERICA                       )
                                               )
              v.                               )
                                               )
TRAVIS MCMICHAEL,                              )
GREGORY MCMICHAEL, and                         ) CASE NO.: 2:21-cr-022
WILLIAM “RODDIE” BRYAN                         )


         CERTIFICATE OF SERVICE FOR GOVERNMENT’S
    MOTION FOR A WRIT OF HABEAS CORPUS AD PROSEQUENDUM

       This is to certify that I have on this day served all the parties in this case in

accordance with the notice of electronic filing (“NEF”) which was generated as a result

of electronic filing in this Court.

       This 30th day of April 2021.


PAMELA S. KARLAN                                DAVID H. ESTES
Principal Deputy Asst. Attorney General         Acting United States Attorney

s/Christopher J. Perras                         s/Tara M. Lyons
Christopher J. Perras                           Tara M. Lyons
Special Litigation Counsel                      Assistant United States Attorney
Criminal Section, Civil Rights Division         United States Attorney’s Office
United States Department of Justice             Southern District of Georgia
950 Pennsylvania Avenue, NW                     P.O. Box 2017
Washington, DC 20530                            Augusta, GA 30903
Massachusetts State Bar No. 682002              South Carolina State Bar No. 16573
Telephone: (202) 307-6962                       Telephone: (706) 826-4532
Email: christopher.perras@usdoj.gov             Email: tara.lyons@usdoj.gov




                                           4
      Case 2:21-cr-00022-LGW-BWC Document 8 Filed 04/30/21 Page 5 of 5




s/Barbara (Bobbi) Bernstein
Barbara (Bobbi) Bernstein
Deputy Chief
Criminal Section, Civil Rights Division
United States Department of Justice
950 Pennsylvania Avenue, NW
Washington, DC 20530
Virginia State Bar No. 38490
Telephone: (202) 353-0032
Email: bobbi.bernstein@usdoj.gov




                                          5
